Exhibit 10.36

 

RECORDER MEMO: This COPY has not been QUALITY ASSURED.

 

This page is part of your document - DO NOT DISCARD

 

 

 

20091425286

Pages:

 

[SEAL]

[BAR CODE]

0029

 

 

Recorded/Filed in Official Records

 

 

 

Recorder’s Office, Los Angeles County,

 

 

 

California

 

 

 

09/18/09 AT 08:00AM

 

 

FEES:

 

0.00

 

TAXES:

 

0.00

 

OTHER:

 

0.00

 

PAID:

 

0.00

 

 

[BAR CODE]

LEADSHEET

 

[BAR CODE]

200909180180006

 

00001216363

 

[BAR CODE]

002346527

 

SEQ:
03

 

DAR - Title company (Hard Copy)

 

[BAR CODE]

 

THIS FORM IS NOT TO BE DUPLICATED

 

[ILLEGIBLE]

 

T72

 

--------------------------------------------------------------------------------


 

CHICAGO TITLE COMPANY

 

 

09/18/2009

RECORDING REQUESTED BY

[BAR CODE]

AND WHEN RECORDED MAIL TO:

*20091425286*

 

 

Munsch Hardt Kopf & Harr, P.C.

 

3800 Lincoln Plaza

 

500 N. Akard

 

Dallas, Texas 75201

 

Attention: Gregg Cleveland

 

 

 

(Space above this tine for Recorder’s use only)

 

SUBAREA “A” PARTIAL ASSIGNMENT OF OWNER PARTICIPATION AGREEMENT

AND CONSENT TO ASSIGNMENT

 

THIS SUBAREA “A” PARTIAL ASSIGNMENT OF OWNER PARTICIPATION AGREEMENT AND CONSENT
TO ASSIGNMENT (this “Agreement”) is entered into as of this 17th day of
September, 2009, by and between SF NO HO LLC, a California limited liability
company (“Assignor”), BEHRINGER HARVARD NOHO, LLC, a Delaware limited liability
company (“Assignee”) and THE COMMUNITY REDEVELOPMENT AGENCY OF THE CITY OF LOS
ANGELES, a public body, corporate and politic (the “CRA/LA”) with respect to
that certain real property (the “Property”) described more fully in Exhibit “A”
(Legal Description) attached hereto and incorporated herein by this reference.
Assignor, Assignee and the CRA/LA shall hereinafter sometimes be referred to
individually as a “Party” and collectively as the “Parties.”

 

SEE EXHIBIT A and “B”

 

RECITALS

 

WHEREAS, SL No Ho, LLC, a California limited liability company (“Developer”) and
the CRA/LA entered into that certain Owner Participation Agreement dated as of
March 5, 2002, as supplemented and amended by (i) that certain First
Implementation Agreement dated as of November 18, 2002, (ii) that certain Second
Implementation Agreement dated as of December 12, 2003 (the “Second
Implementation”), (iii) that certain Third Implementation Agreement dated as of
October 1, 2004, (iv) that certain Partial Assignment and Assumption Agreement
dated as of December 18, 2003 from Developer to Assignor concerning Subarea A,
(v) that certain Second Partial Assignment and Assumption Agreement dated as of
October 1, 2004 from Developer to No Ho Lofts, LLC, a Delaware limited liability
company (“Subarea B Assignee”) concerning Subarea B, (vi) that certain Third
Partial Assignment of Owner Participation Agreement and Consent to Assignment,
dated as of January 9, 2007 from Subarea B Assignee to RedRock Noho Residential,
LLC, a Delaware limited liability company and SMA SPE, LLC,  a Delaware limited
liability company (collectively, “Subarea B-2 Assignee”), as tenants in common
concerning Subarea B-2, (viii) that certain Fourth Partial Assignment of Owner
Participation Agreement and Consent to Assignment, dated as of August 3, 2007
from No Ho Lofts, LLC, a Delaware limited liability company to RedRock Noho
Retail, LLC, a Delaware limited liability company (the “Subarea B-1 Assignee”),
concerning Subarea B-l (ix) that certain Letter Agreement dated December 18,
2003 concerning the Los Angeles County Metropolitan Transportation Authority
right of way realignment and exchange (the “First Letter Agreement”), (x) that
certain Letter Agreement dated March 4, 2004 correcting certain obligations
under Item 103.1 (e)(3) (the “Second Letter Agreement”), (xi) that certain
Letter Agreement dated February 13, 2007 concerning certain construction
obligations of Assignor, and

 

1

--------------------------------------------------------------------------------


 

RECORDING REQUESTED BY

AND WHEN RECORDED MAIL TO:

 

Munsch Hardt Kopf & Harr, P.C.

3800 Lincoln Plaza

500 N. Akard

Dallas, Texas 75201

Attention: Gregg Cleveland

 

 

(Space above this line for Recorder’s use only)

 

SUBAREA “A” PARTIAL ASSIGNMENT OF OWNER PARTICIPATION AGREEMENT
AND CONSENT TO ASSIGNMENT

 

THIS SUBAREA “A” PARTIAL ASSIGNMENT OF OWNER PARTICIPATION. AGREEMENT AND
CONSENT TO ASSIGNMENT (this “Agreement”) is entered into as of this 17 day of
September, 2009, by and between SF NO HO LLC, a California limited liability
company (“Assignor”). BEHRINGER HARVARD NOHO, LLC, a Delaware limited liability
company (“Assignee”) and THE COMMUNITY REDEVELOPMENT AGENCY OF THE CITY OF LOS
ANGELES, a public body, corporate and politic (the “CRA/LA”) with respect to
that certain real property (the “Property”) described more fully in Exhibit “A”
(Legal Description) attached hereto and incorporated herein by this reference.
Assignor, Assignee and the CRA/LA shall hereinafter sometimes be referred to
individually as a “Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, SL No Ho, LLC, a California limited liability company (“Developer”) and
the CRA/LA entered into that certain Owner Participation Agreement dated as of
March 5, 2002, as supplemented and amended by (i) that certain First
Implementation Agreement dated as of November 18, 2002, (ii) that certain Second
Implementation Agreement dated as of December 12, 2003 (the “Second
Implementation”), (iii) that certain Third Implementation Agreement dated as of
October 1, 2004, (iv) that certain Partial Assignment and Assumption Agreement
dated as of December 18, 2003 from Developer to Assignor concerning Subarea A,
(v) that certain Second Partial Assignment and Assumption Agreement dated as of
October 1, 2004 from Developer to No Ho Lofts, LLC, a Delaware limited liability
company (“Subarea B Assignee”) concerning Subarea B, (vi) that certain Third
Partial Assignment of Owner Participation Agreement and Consent to Assignment,
dated as of January 9, 2007 from Subarea B Assignee to RedRock Noho Residential,
LLC, a Delaware limited liability company and SMA SPE, LLC, a Delaware limited
liability company (collectively, “Subarea B-2 Assignee”), as tenants in common
concerning Subarea B-2, (viii) that certain Fourth Partial Assignment of Owner
Participation Agreement and Consent to Assignment, dated as of August 3, 2007
from No Ho Lofts, LLC, a Delaware limited liability company to RedRock Noho
Retail, LLC, a Delaware limited liability company (the “Subarea B-1 Assignee”),
concerning Subarea B-l (ix) that certain Letter Agreement dated December 18,
2003 concerning the Los Angeles County Metropolitan Transportation Authority
right of way realignment and exchange (the “First Letter Agreement”), (x) that
certain Letter Agreement dated March 4, 2004 correcting certain obligations
under Item 103.1 (e)(3) (the “Second Letter Agreement”), (xi) that certain
Letter Agreement dated February 13, 2007 concerning certain construction
obligations of Assignor, and

 

1

--------------------------------------------------------------------------------


 

(xii) that certain Letter Agreement dated August 31, 2005 correcting Attachment
10 (collectively, the “OPA”).

 

WHEREAS, certain terms of the OPA are also reflected in the following documents
recorded against the Property: (i) Agreement Containing Covenants Affecting Real
Property/Affordability Covenants recorded as Document No. 03-3851364 in the
records of the Los Angeles County Recorder’s office; and (2) Agreement
Containing Covenants Affecting Real Property recorded as Document No. 03-3851365
in the records of the Los Angeles County Recorder’s office (collectively, the
“Regulatory Agreements”).

 

WHEREAS, any capitalized terms not otherwise defined in this Agreement shall
have the respective meanings ascribed to such terms in the OPA.

 

WHEREAS, pursuant to the OPA: Developer (i) has certain rights to develop a
mixed-use development in North Hollywood, California, known as NoHo Commons (the
“Project”); and (ii) in consideration for Developer developing the Project in
accordance with the CRA/LA’s guidelines and requirements, the CRA/LA will assist
with financing for the Project by making available to Assignor certain CRA/LA
subsidies and facilitating certain loans and grants.

 

WHEREAS, pursuant to that certain Partial Assignment of Owner Participation
Agreement and Consent to Assignment, dated as of December 18, 2003 (the “Subarea
A Assignment”), Developer assigned to Assignor certain rights, duties and
obligations relating to the construction, operation and maintenance of Subarea
A.

 

WHEREAS, pursuant to that certain Second Partial Assignment of Owner
Participation Agreement and Consent to Assignment, dated as of October 1, 2004
(the “Subarea B Assignment”), Developer assigned to the Subarea B Assignee all
of its rights, duties and obligations relating to the construction, operation
and maintenance of Subarea B and the Subarea B Improvements.

 

WHEREAS, pursuant to the that certain Third Partial Assignment of Owner
Participation Agreement and Consent to Assignment, dated as of January 9, 2007
(the “Subarea B-2 Assignment”), the Subarea B Assignee assigned to the Subarea
B-2 Assignee all of its rights, duties and obligations relating to the operation
and maintenance of Subarea B-2 and the Subarea B-2 Improvements.

 

WHEREAS, pursuant to that certain Fourth Partial Assignment of Owner
Participation Agreement and Consent to Assignment, dated as of August 3, 2007
(the “Subarea B-l Assignment”), the Subarea B Assignee assigned to the Subarea
B-l Assignee all of its rights, duties and obligations relating to the operation
and maintenance of Subarea B-l and the Subarea B-l Improvements.

 

WHEREAS, Assignor has agreed to transfer and convey to Assignee its fee interest
in Subarea A together with those certain apartment buildings containing
approximately 438 apartment units, and the other improvements, structures and
fixtures placed, constructed or installed on Subarea A (collectively, the
“Subarea A Improvements”) and to assign Assignor’s rights, duties and
obligations under the OPA and Regulatory Agreements, with the exception of the
Retained Obligations which are not being assigned hereunder, to Assignee which
are specifically set forth on Exhibit “B” and relate solely to the operation and
maintenance of Subarea A and the Subarea A Improvements (collectively, the
“Assignee Property”), all subject to the terms and conditions of this Agreement.

 

2

--------------------------------------------------------------------------------


 

WHEREAS, Developer, the Subarea B Assignee, the Subarea B-l Assignee and the
Subarea B-2 Assignee shall retain all of the obligations contained in the OPA
that do not relate to the Assignee Property, including without limitation all
obligations relating to the Assignee Property that were retained by Developer
pursuant to the Subarea A Assignment, Subarea B (including Subarea B-l and
Subarea B-2), Subarea C, Subarea D, the Subarea B Improvements (including the
Subarea B-l Improvements and the Subarea-B-2 Improvements), the Subarea C
Improvements and the Subarea D Improvements (collectively, the “Non-Subarea A
Obligations”) and Developer, the Subarea B Assignee, the Subarea B-l Assignee
and the Subarea B-2 Assignee shall retain all of the rights contained in the OPA
that do not relate to the Assignee Property, including without limitation all
rights relating to Subarea B (including Subarea B-l and Subarea B-2), Subarea C,
Subarea D, the Subarea B Improvements (including the Subarea B-l Improvements
and the Subarea-B-2 Improvements), the Subarea C Improvements and the Subarea D
Improvements (collectively, the “Non-Assigned Property”).

 

WHEREAS, Assignor and Assignee require CRA/LA’s execution of this Agreement as
the CRA/LA’s acknowledgement and agreement of the matters set forth in this
Agreement including, without limitation, those obligations and restrictions in
the OPA which continue to attach to the Assignee Property as set forth in this
Agreement and a release of the Assignee Property and the Assignee of all other
obligations, restrictions and requirements described in the OPA.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and other good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, the Parties hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1                           Defined Terms. In addition to terms
defined elsewhere herein, the following terms shall have the following
respective meanings:

 

(a)                                     “Assigned Interests” means, only to the
extent specifically set forth on Exhibit “B”, all of Assignor’s right, title and
interest under the OPA and the Regulatory Agreements with respect to the
ownership, operation and maintenance of the Assignee Property together with any
and all benefits associated therewith which occur after the Effective Date. The
Assigned Interests are specifically set forth on Exhibit “B”, attached hereto
and incorporated herein by this reference, and it is the Parties intent that the
Assigned Interests include all rights under the OPA and the Regulatory
Agreements relating to the Assignee Property that are necessary for the Assignee
Property to receive all of the benefits established in the OPA and the
Regulatory Agreements for the Assignee Property, or that could reasonably be
inferred to be an integral part of the benefits that are appurtenant to the
Assigned Interests.

 

(b)                                    “Assumed Obligations” means those certain
duties and obligations under the OPA and the Regulatory Agreements relating to
the ownership, operation and maintenance of the Assignee Property specifically
set forth as an obligation of Assignee on Exhibit “B” which occur after the
Effective Date.

 

(c)                                     “Business Day” means any day on which
banks are open to conduct business in the state of California.

 

3

--------------------------------------------------------------------------------


 

(d)                                    “CRA/LA Audit” means that housing
compliance audit currently being conducted by the CRA/LA in regards to the
Property for compliance with the CRA/LA Housing Policy and/or the Housing
Management Plan.

 

(e)                                     “Effective Date” means the date upon
which fee title to the Assignee Property is conveyed to Assignee.

 

(f)                                       “HUD Loan” means the loan evidenced by
and described in that certain Loan Agreement (Number 106620 of City Contracts)
between the City of Los Angeles, as lender, and the CRA/LA, as borrower,
relating to the Project, dated May 4, 2004, as assigned to and assumed by
Developer pursuant to that certain Assignment and Assumption Agreement by and
between the CRA/LA and Developer entered into as of August 27, 2004.

 

(g)                                    “Retained Obligations” means those
certain obligations and duties of Assignor under the OPA relating to the
acquisition and construction of the Assignee Property that are specifically set
forth as an obligation of Assignor on Exhibit “C”.

 

ARTICLE II

ASSIGNMENT AND ASSUMPTION

 

Section 2.1                           Assignment. Assignor hereby assigns and
transfers to Assignee all of Assignor’s right, title and interest in and to the
Assigned Interests, without recourse, representation or warranty, which occur
after the Effective Date, it being the intent of the Parties that all benefits
including, without limitation, all subsidies and other payments, relating to
periods of time after the Effective Date are assigned to Assignee and only those
benefits including, without limitation, all subsidies and other payments,
relating to periods of time prior to the Effective Date are retained by
Assignor.

 

Section 2.2                           Acceptance and Assumption. Assignee hereby
accepts the foregoing assignment and transfer from Assignor, and Assignee hereby
assumes and agrees to perform all of the Assumed Obligations which occur after
the Effective Date, and to be bound by, and to comply from and after the
Effective Date with, all of the terms and provisions of the OPA and the
Regulatory Agreements to the extent same relate to the Assigned Interests and
the Assumed Obligations.

 

Section 2.3                           Effect of Assignment. From and after the
Effective Date the Parties, by their execution of this Agreement, agree that:
(a) Assignee shall be deemed a party to the OPA and any reference therein to
“Developer” shall be deemed to refer to Assignee to the extent said reference
relates to the Assigned Interests and/or the Assumed Obligations; (b) Assignor
shall remain a party to the OPA solely with respect to the Retained Obligations
and, except as set forth in Subsection 2.3(a) above, any reference to
“Developer” shall be deemed to refer to Assignor, Developer, the Subarea B
Assignee, the Subarea B-l Assignee or the Subarea B-2 Assignee, as the case may
be; (c) Assignee shall be entitled to exercise and enforce all rights to the
Assigned Interests under the OPA as if Assignee had been a signatory to the OPA
or a beneficiary thereunder as of the date of its original execution and
Assignor shall no longer have any entitlement thereto; (d) CRA/LA hereby
releases Assignee, its successors and assigns and the Assignee Property from all
obligations, restrictions and requirements contained in the OPA, except for
compliance with the Assumed Obligations specified on Exhibit “B” from and after
the Effective Date; and (e) Assignor is not released from and shall be
responsible for the performance and

 

4

--------------------------------------------------------------------------------


 

satisfaction of the Retained Obligations and Assignee shall have no liability
therefore; (f) CRA/LA hereby releases Assignor from all duties and obligations
under the OPA and Regulatory Agreements which occur after the Effective Date and
the obligations related to the Assignee Property assumed by Assignee as set
forth on Exhibit “B” which occur after the Effective Date.

 

Section 2.4                           Consent to Amendment. Notwithstanding
Section 2.3 above, from and after the Effective Date, any future amendment of
the OPA which does not affect any of the Assignee Property, the Assigned
Interests, or the Assumed Obligations shall not require the consent or signature
of Assignee. In addition, from and after the Effective Date, the CRA/LA shall
make a good faith effort to provide written notification to Lender (defined
below and at the address below) at least ten (10) days prior to executing any
proposed amendments or modifications to any of the provisions of the OPA which
are binding on the Assignee Property. From and after the Effective Date, the
CRA/LA agrees that any amendments or modifications to any of the provisions of
the OPA which are binding on the Assignee Property shall not be binding on the
Lender, unless the Lender has consented to such amendments or modifications,
such consent not to be unreasonably withheld, delayed or conditioned.

 

Section 2.5                           Conflict of Terms. It is the intent of the
Parties that this Agreement effect an assignment to Assignee of all of
Assignor’s right, title and interest in and to the operation and maintenance of
the Assignee Property under the OPA to the extent of the Assigned Interests and
Assumed Obligations set forth on Exhibit “B”. Exhibit “B” is intended as an
exhaustive list of all assigned rights, benefits and obligations. Therefore,
notwithstanding the provisions set forth in Section 2.1 above, to the extent
that a particular interest, obligation, or benefit under the OPA is expressly
assigned or assumed, as applicable, in Exhibit “B”, such specific provision
shall control over the general assignment language contained in Sections 2.1 and
2.2 above.

 

ARTICLE III

ASSIGNOR’S REPRESENTATION AND WARRANTY

 

Section 3.1                           No Default Under OPA. Assignor hereby
represents and warrants to Assignee that, neither the Assignor nor, to the best
of Assignor’s knowledge, the CRA/LA is in default of any of its obligations
under the OPA or the Regulatory Agreements.

 

ARTICLE IV

CRA/LA CONSENT

 

Section 4.1                           Consent to Assignment. The CRA/LA
acknowledges, consents and agrees to the allocation of obligations and benefits
as set forth herein and shall not attempt to bestow any benefit upon Assignor
under the OPA unless and only to the extent that such action is consistent with
the allocation of such benefit as set forth in this Agreement. The CRA/LA
consents to: (i) the assignment, transfer and/or hypothecation of Assignee’s
interest in the Assignee Property and the OPA by Assignee to any lender
including, without limitation Red Mortgage Capital, Inc., its successors and
assigns pursuant to the Fannie Mae Delegated Underwriting and Servicing Program
(collectively, the “Lender”) or is assignee or designee including, without
limitation, any assignee or designee in lieu of foreclosure, without liability
for any event of default under the OPA or the Regulatory Agreements first
accruing or arising prior to Lender’s or its assignee’s or designee’s
acquisition of the Assignee Property. The CRA/LA shall have the right to require
any transferee of the Assignee Property to comply with the terms and obligations
of the OPA and the Regulatory Agreements first accruing and arising during the
transferee’s period of

 

5

--------------------------------------------------------------------------------


 

ownership in order for the transferee to enforce the benefits of, and the
obligations of the CRA/LA under, the OPA relating to the Assignee Property.

 

Section 4.2                           No Breach of the Assumed Obligations. The
CRA/LA hereby certifies to Assignor, Assignee and Lender that, subject to the
findings of the CRA/LA Audit, Assignor (a) has performed and is in compliance in
all material respects with its obligations under the OPA and the Regulatory
Agreements, including the Retained Obligations, and (b) is not currently in
default of any of its obligations under the OPA or the Regulatory Agreements,
including the Retained Obligations. The CRA/LA acknowledges that Assignor and
Assignee are entering into this Agreement in reliance upon said certification
and that the CRA/LA shall hereafter be estopped from pursuing any rights or
remedies against Assignee or Lender in connection with any alleged breach of an
Assumed Obligation prior to the date hereof.

 

Section 4.3                           Waiver and Release of Claims.

 

(a)                     The CRA/LA hereby acknowledges and agrees that, from and
after the Effective Date only, Assignee (and its successors) shall be
responsible for compliance with (and the Assignee Property shall only be bound
and encumbered by) only the Assumed Obligations which occur after the Effective
Date and, from and after the Effective Date, the CRA/LA expressly, fully and
forever releases and discharges Assignee and the Assignee Property from any and
all losses, expenses, claims, costs, damages, debts, attorneys’ fees, actions,
suits, judgments, awards, obligations and/or liabilities of any kind, whether
foreseeable or unforeseeable, known or unknown, suspected or unsuspected, with
respect to or in any way relating to or arising out of (i) the Non-Subarea A
Obligations and the Non-Assigned Property, and (ii) any obligations under the
OPA or the Regulatory Agreements which occurred prior to the Effective Date
including, without limitation, the Retained Obligations; provided that nothing
herein shall be deemed a release of Assignee from the Assumed Obligations.

 

(b)                    The CRA/LA hereby acknowledges and agrees that, from and
after the Effective Date only, (i) Assignor (and its successors) shall not be
responsible for any obligations under the OPA or the Regulatory Agreements which
occur after the Effective Date except for the Retained Obligations that have not
been fully performed by Assignor, and (ii) the CRA/LA expressly, fully and
forever releases and discharges Assignor from any and all losses, expenses,
claims, costs, damages, debts, attorneys’ fees, actions, suits, judgments,
awards, obligations and/or liabilities of any kind, whether foreseeable or
unforeseeable, known or unknown, suspected or unsuspected, with respect to or in
any way relating to or arising out of the OPA or the Regulatory Agreements which
occur after the Effective Date; provided that nothing herein shall be deemed a
release of Assignor from the Retained Obligations that have not been fully
performed by Assignor.

 

(c)                     The Parties acknowledge that the Property is currently
being audited under the CRA/LA Audit and that the CRA/LA Audit may reveal
violations of the OPA, including but not limited to the CRA/LA Housing Policy
and/or the Housing Management Plan attached to the OPA. Notwithstanding anything
to the contrary in this Agreement, the Parties do hereby acknowledge that this
Waiver and Release of Claims does not extend to violations uncovered in the
CRA/LA Audit and the Parties further agree to correct any violations uncovered
by the CRA/LA Audit in a manner reasonably satisfactory to the CRA/LA.

 

6

--------------------------------------------------------------------------------


 

(d)                    The Parties agree that the HUD Loan does not encumber the
Assignee Property nor is the Assignee responsible for repayment of the HUD Loan
and the Developer (as defined in the first Recital above) is solely responsible
for repayment of the HUD Loan. The CRA/LA expressly, fully and forever releases
and discharges, Assignor, Assignee and the Assignee Property from any remedies
which might be construed as in any way relating to or arising out of a default
of the HUD Loan under the OPA. The Parties agree that any default by Developer
on the HUD Loan shall be interpreted as a Developer Event of Default pursuant to
Section 1001.1 and Section I.E. of Attachment No. 8 of the OPA and shall have no
affect whatsoever on the Assignee or the Assignee Property. The CRA/LA hereby
acknowledges and agrees that in the event of such Developer Event of Default,
the CRA/LA shall have no right against Assignor, Assignee or the Assignee
Properly. Notwithstanding the foregoing, the CRA/LA acknowledges and agrees
that, as set forth in Exhibit “B”, from and after the Effective Date, any and
all payments set forth in Section I.A.2. of Attachment 8, as amended by
Section 22 of the Second Implementation, which are allocated to Subarea A (each
a “HUD Payment”) shall be paid to Assignee. Assignor and Assignee shall prorate
the HUD Payment applicable to the CRA/LA Fiscal Year 2009-2010 between
themselves.

 

Section 4.4                           No Cross Default. The CRA/LA hereby
acknowledges that:

 

(a)                                     A default of any of the Assumed
Obligations shall not be deemed a default of the Non-Subarea A Obligations
and/or Retained Obligations, and vice versa.

 

(b)                                    In the event of a default of any of the
Non-Subarea A Obligations, then the CRA/LA shall have no rights or remedies
against Assignor, Assignee or the Assignee Property and, to the extent that such
a default would entitle the CRA/LA to terminate the OPA, then the CRA/LA shall
have no right to terminate the OPA to the extent it relates to Subarea A or the
Subarea A Improvements, including without limitation, any of the Assigned
Interests.

 

(c)                                     In the event of a default of any of the
Retained Obligations, then the CRA/LA shall have no rights or remedies against
Assignee or the Assignee Property and, to the extent that such a default would
entitle the CRA/LA to terminate the OPA, then the CRA/LA shall have no right to
terminate the OPA to the extent it relates to Subarea A or the Subarea A
Improvements, including without limitation, any of the Assigned Interests.

 

Section 4.5                           Consent to Financing and Security
Interest: The CRA/LA hereby acknowledges and agrees that Assignee, and any
successors to Assignee, shall have the right, at any time and without notice to
or the need for approval from CRA/LA, to encumber all or any portion of the
Assignee Property.

 

Section 4.6                           Relinquishment of Right of Reverter. The
right of reveller related to the Assignee Property reserved to CRA/LA under OPA
Section 1002.3 and in the Grant Deed from CRA/LA and recorded as Instrument
No. 03-3851362 on December 23, 2003, is hereby quitclaimed, waived, released and
relinquished by the CRA/LA. The CRA/LA agrees to execute and deliver on or prior
to the Effective Date a quitclaim of such right of reverter, and/or such other
documentation evidencing the relinquishment of such right by the CRA/LA as
Assignee or Assignee’s title company may reasonably require.

 

Section 4.7.                        Relinquishment of Option to Purchase. The
option to purchase the Assignee Property reserved to CRA/LA under OPA
Section 1004 and in the Grant Deed from CRA/LA and recorded as Instrument
No. 03-3851362 on December 23, 2003, is hereby quitclaimed, waived, released

 

7

--------------------------------------------------------------------------------


 

and relinquished by CRA/LA. CRA/LA agrees on or prior to the Effective Date to
execute and deliver a quitclaim of such option to purchase, and/or such other
documentation evidencing the relinquishment of such option by CRA/LA as Assignee
or Assignee’s title company may reasonably require.

 

Section 4.8                           Lender Reliance. Each Party hereto hereby
acknowledges and agrees that any Lender shall have the right to rely on the
contents and provisions of this Agreement and that such Lender will rely on such
content and provisions in connection with its loan to Assignee.

 

Section 4.9                           Affordable Housing Subsidy. The CRA/LA
acknowledges and agrees that (a) the Affordable Housing Subsidy in the
Public-Private Feasibility Agreement (Attachment No. 8 to the OPA) with respect
to Subarea A is assigned to Assignee and that CRA/LA will provide the Affordable
Housing Subsidy payable for the Restricted Units provided on Subarea A to
Assignee in accordance with the provisions of the OPA, (b) the amount of the
Affordable Housing Subsidy is $1,988,276.24 per annum which amount shall be paid
to the owner of Subarea A by September 30 of each year, (c) the Affordable
Housing Subsidy is scheduled to be paid in twenty-one (21) equal annual
installments beginning with the CRA/LA Fiscal Year 2008-2009 and continuing
annually until the CRA/LA Fiscal Year 2028-2029, (d) the first installment of
the Affordable Housing Subsidy was paid to Assignor on or about September 30,
2008 for the CRA/LA Fiscal Year 2008-2009, (e) the CRA/LA Fiscal Year is from
July 1 to June 30 of each year, and (f) all other subsidies and payments set
forth in the OPA with respect to Subarea A are, to the extent set forth in
Exhibit “B”, assigned to Assignee. Assignor and Assignee shall prorate the
Affordable Housing Subsidy applicable to the CRA/LA Fiscal Year 2009-2010
between themselves.

 

ARTICLE V

EFFECT OF ASSIGNMENT ON INTERPRETATION OF OPA

 

Section 5.1                           Interpretation of OPA. The Parties hereby
acknowledge and agree that, from and after the Effective Date, certain rights,
duties and obligations under the OPA shall be interpreted as follows:

 

(a)                                     The failure by Developer to commence or
complete construction of any improvements on time (or at all) on the
Non-Assigned Property shall not constitute a default on the part of Assignee and
shall not affect Assignee’s right to any benefit that Assignee may otherwise be
entitled to under the OPA.

 

(b)                                    With respect to the Assignee Property,
the CRA/LA shall have no right pursuant Section 1003.3 of the OPA to terminate
the OPA after the Effective Date of this Agreement.

 

(c)                                     The transfer of the Assignee Property to
Assignee constitutes a “First Sale” pursuant to Section 605.3. l(c) of the OPA
of the Subarea A Project Element, and that, upon payment by Assignor to the
CRA/LA of the amount required by Section 605.3.1(a) of the OPA, if any, the
Adjusted Project Costs shall be defined as the gross proceeds of the sale of the
Assignee Property pursuant to Section 605.3. l(b) of the OPA.

 

(d)                                    The CRA/LA acknowledges that no payment
is due the CRA/LA under Section 605.3.1(c) of the OPA.

 

8

--------------------------------------------------------------------------------


 

(e)                                     Assignee shall be responsible only for
the accuracy of those representations and warranties of the Developer under the
OPA that relate to the Assignee Property from and after the Effective Date.

 

ARTICLE VI

INDEMNITIES

 

Section 6.1                           Assignor Indemnity. Subject to
Section 6.3, below, but without limiting the provisions of Section 4.3 or
Section 5.1 hereof, Assignor hereby agrees to indemnify, defend and hold
harmless Assignee and Assignee’s officers, directors, trustees, shareholders,
members, partners, employees, beneficiaries, representatives, managers, agents
and controlling persons (collectively the “Indemnified Parties”) from and
against any and all expenses, losses, claims, damages and liabilities (including
without limitation reasonable attorneys’ fees and expenses) caused by, or in any
way resulting from or relating to, a breach by Assignor of any Assigned
Interests or Assumed Obligation prior to the Effective Date and a breach by
Assignor of any Retained Obligation.

 

Section 6.2                           Assignee Indemnity. Subject to the
provisions of Section 6.3, below, but without limiting the provisions of
Section 4.3 or Section 5.1 hereof, Assignee hereby agrees to indemnify, defend
and hold harmless Assignor and Assignor’s officers, directors, trustees,
shareholders, members, partners, employees, beneficiaries, representatives,
managers, agents and controlling persons (also collectively the “Indemnified
Parties”) from and against any and all expenses, losses, claims, damages and
liabilities (including without limitation reasonable attorneys’ fees and
expenses) caused by, or in any way resulting from or relating to, a breach by
Assignee of any Assigned Interests or Assumed Obligations on or after the
Effective Date.

 

Section 6.3                           Indemnification Procedures. The respective
obligations of Assignor and Assignee under Section 6.1 and Section 6.2, above,
shall be subject to the following terms and conditions:

 

(a)                                     As soon as reasonably possible, but no
later than thirty (30) days following an Indemnified Party’s receipt of notice
of any claim or other matter that may give rise to indemnification under this
Agreement (each a “Claim”), said Indemnified Party shall notify in writing the
Party responsible for the applicable indemnification obligation (the
“Indemnifying Party”) of such Claim. The Indemnifying Party shall undertake the
defense of the Claim with legal representation of the Indemnifying Party’s
choice but reasonably satisfactory to the Indemnified Party. The notice required
by this Section 6.3(a) shall state the nature and basis upon which
indemnification is sought. Failure of the Indemnified Party to give the notice
required by this Section 6.3(a) within the applicable time period shall not
relieve the Indemnifying Party of any liability that the Indemnifying Party may
have to the Indemnified Party except to the extent the Indemnifying Party is
prejudiced thereby. All costs and expenses of such defense (including reasonable
fees of counsel) and any settlement or compromise resulting from the defense of
any claim or other matter that may give rise to indemnification under this
Agreement that has been consented to by the Indemnified Party shall be paid for
by the Indemnifying Party, provided that the Indemnifying Party’s obligation to
indemnify such Indemnified Party with respect to any such settlement or
compromise shall be fully satisfied by the payment by the Indemnifying Party of
the amounts called for by such settlement or compromise and any such settlement
or compromise approved by the Indemnified Party shall include a complete release
of such Indemnified Party.

 

9

--------------------------------------------------------------------------------


 

(b)                                    In the event that the Indemnifying Party
fails to undertake the defense of a Claim or advises the Indemnified Party of
its intention not to defend a Claim, the Indemnified Party will (upon further
written notice to the Indemnifying Party) have the right to undertake the
defense, compromise or settlement of said Claim on behalf of and for the account
and risk of the Indemnifying Party, and the Indemnifying Party shall reimburse
the Indemnified Party for any and all reasonable, third-party, out-of-pocket
costs and expenses (including reasonable attorney’s fees) incurred by the
Indemnified Party for the defense, compromise or settlement of said Claim.

 

(c)                                     Any judgment, award, settlement or
compromise of any Claim, the defense of which has been undertaken by the
Indemnifying Party, shall be solely for the payment of money and shall be
binding on the Indemnified Party, and the amount of such judgment, award,
settlement or compromise shall be prima facie evidence of the amount (together
with all amounts in respect of costs and expenses referred to in Section 6.3(a),
above) which the Indemnifying Party is obligated to indemnify the Indemnified
Party under this Agreement with respect to any Claim. In the event of payment by
the Indemnified Party of any amount subject to indemnification under this
Agreement that neither the Indemnifying Party nor the Indemnified Party elect to
contest or defend as above provided, the actual amount of such payment shall be
prima facie evidence of the amount (together with all amounts in respect of
costs and expenses referred to in Section 6.3(a), above) which the Indemnifying
Party is obligated to indemnify the Indemnified Party under this Agreement with
respect to that payment.

 

(d)                                    In the event so requested by the
Indemnifying Party, the Indemnified Party shall use its reasonable best efforts
to make available all information and assistance reasonably required in the
defense by the Indemnifying Party of any Claim.

 

(e)                                     Any and all claims made by Assignor or
any Indemnified Party under Section 6.2 above shall be subject and subordinate
to the rights and liens of any bona fide third party beneficiary of a deed of
trust encumbering the Assignee Property.

 

ARTICLE VII

MISCELLANEOUS

 

Section 7.1                           Further Assignment of Assigned Interests.
The CRA/LA acknowledges that, from and after the Effective Date, Assignee may
sell, assign, transfer, encumber or grant to any third parties any rights,
duties or interests in the Assigned Property without the prior written consent
of the CRA/LA.

 

Section 7.2                           Receipt of Further Payments. If Assignor
receives, after the Effective Date, any payments or benefits on account of any
Assigned Interests, Assignor shall promptly notify Assignee thereof, hold such
amounts in trust for Assignee, and promptly (but in no event later than thirty
(30) days after Assignor’s receipt thereof) turn over such amounts in full to
Assignee or as Assignee may direct, in the same or equivalent form received,
without recourse, representation or warranty of Assignor.

 

Section 7.3                           Survival. All representations, warranties,
covenants and agreements made by the Parties hereunder shall be considered to
have been relied upon by the Parties and shall survive the execution, delivery
and performance of this Agreement and all other documents contemplated herein.

 

Section 7.4                           Successors and Assigns. This Agreement,
including, without limitation, the

 

10

--------------------------------------------------------------------------------


 

representations, warranties, covenants and agreements contained herein (a) shall
inure to the benefit of and be enforceable by the Parties and their respective
permitted successors, assigns and transferees, and (b) shall be binding upon and
enforceable against the Parties and their respective successors, assigns and
transferees.

 

Section 7.5                           Further Assurances. Each of the Parties
agrees to execute and deliver, or cause to be executed and delivered, all such
instruments, and to take all such action, as the other Parties may reasonably
require in order to effectuate the intent and purposes of, and to carry out the
terms of, this Agreement.

 

Section 7.6                           Costs and Expenses. Except as otherwise
expressly provided herein, Assignor and Assignee shall each bear its own costs
and expenses (including but not limited to attorneys’ fees and expenses) in
connection with the negotiation and preparation of this Agreement.

 

Section 7.7                           Counterpart Execution. This Agreement may
be executed in any number of counterparts, each of which, when so executed and
delivered, shall be an original, but all of which together shall constitute one
Agreement binding on all of the Parties. Any signature delivered by facsimile or
telecopier shall be deemed to constitute an original signature hereto.

 

Section 7.8                           Amendments; Waivers.

 

(a)                                     No amendment of any provision of this
Agreement shall be effective unless it is in writing and signed by all the
Parties, and no waiver of any provision of this Agreement, nor consent to any
departure by a Party therefrom, shall be effective unless it is in writing and
signed by the other Parties, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.

 

(b)                                    No failure on the part of any Party to
excuse, and no delay in exercising any right hereunder or under any related
document shall operate as a waiver thereof by such Party, nor shall any single
or partial exercise of any right hereunder or under any other related document
preclude any other or further exercise thereof or the exercise of any other
right. The rights and remedies of each Party provided herein and in other
related documents (i) are cumulative and are in addition to, and not exclusive
of, any rights or remedies provided by law, and (ii) are not conditional or
contingent on any attempt by such Party to exercise any of its rights under any
other related document against the other Parties or any other entity.

 

Section 7.9                           Governing Law. This Agreement shall be
governed by and construed under, and the obligation of the Parties hereunder
shall be determined in accordance with, the laws of the State of California
(without regard to any conflict of laws provisions thereof).

 

Section 7.10                     Notices. All demands, notices, requests,
consents and communications required hereunder or under the OPA shall be in
writing and shall be deemed to have been duly given if personally delivered by
courier service or messenger, sent by overnight delivery service, or facsimile
transmission, or deposited in the mails, by certified or registered mail,
postage prepaid, return receipt requested, to the following addresses, or such
other addresses as may be furnished hereafter by notice in writing:

 

11

--------------------------------------------------------------------------------


 

To Assignee:

Behringer Harvard Multifamily OP I LP

 

15601 Dallas Parkway, Suite 600

 

Addison, Texas 75001

 

Attention: Mark Alfieri

 

469/341-2471

 

214/655-1610 (FAX)

 

 

With a copy to:

Munsch Hardt Kopf & Harr, P.C.

 

3800 Lincoln Plaza

 

500 N. Akard

 

Dallas, Texas 75201

 

Attention: Gregg Cleveland

 

214/855-7537

 

214/978-4364 (FAX)

 

 

To Assignor:

SF No Ho LLC

 

c/o Fairfield Residential LLC

 

5510 Morehouse Dr., Suite 200

 

San Diego, California 92121

 

Attn: Gino A. Barra

 

(619) 457-2123

 

(619) 457-3982 (FAX)

 

email: gbarra@ffres.com

 

 

With a copy to:

Meltzer, Purtill & Stelle LLC

 

1515 East Woodfield Rd., Second Floor

 

Schaumburg, Illinios 60173-5431

 

Attn: Michael J. Wolfe

 

(847) 330-6052

 

(847) 330-1231 (FAX)

 

email: mwolfe@mpslaw.com

 

 

To the CRA/LA:

To the address provided for notices to the CRA/LA under the OPA.

 

All demands, requests, consents, notices and communications shall be deemed to
have been received if addressed in the same manner described above (i) at the
time of actual delivery thereof if delivered by hand, by courier service or by
facsimile transmission, or (ii) if sent by overnight delivery service, then one
(1) Business Day after deposit thereof with such delivery service, or (iii) if
sent by certified or registered mail, then three (3) Business Days after
certification or registration thereof.

 

Section 7.11                     Integration. This Agreement, together with the
OPA, and any exhibits attached hereto, constitute the entire agreement and
understanding between the Parties with respect to the subject matter hereof and
supersede all prior agreements, understandings or representations pertaining to
the subject matter hereof, whether oral or written. There are no
representations, warranties or other agreements between the Parties in
connection with the subject matter hereof except as specifically set forth or
incorporated herein.

 

12

--------------------------------------------------------------------------------


 

Section 7.12                     Severability. If any provision of this
Agreement or any other agreement or document delivered in connection herewith,
is partially or completely invalid or unenforceable in any jurisdiction, then
that provision shall be ineffective in that jurisdiction to the extent of its
invalidity or un enforceability, but the invalidity or un enforceability of that
provision shall not affect the validity or enforceability or any provision of
this Agreement, all of which shall be construed and enforced as if that invalid
or unenforceable provision were omitted, nor shall the invalidity or un
enforceability of that provision in one jurisdiction affect its validity or
enforceability in any other jurisdiction.

 

Section 7.13                     Captions and Headings. The section captions and
headings in this Agreement are for convenience of reference only and are not
intended to be full or accurate descriptions of the contents thereof. They shall
not be deemed to be part of this Agreement and in no way define, limit, extend
or describe the scope or intent of any provisions hereof.

 

Section 7.14                     Agreement Effective. Notwithstanding any
provision of this Agreement to the contrary, this Agreement shall become
effective only upon and simultaneous with, the transfer of the Property from
Assignor to Assignee by recorded deed.

 

[The remainder of this page has been intentionally left blank
Signatures appear on the following page.]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

 

“ASSIGNOR”:

 

 

 

SF NO HO LLC,
a California limited liability company

 

 

 

By:

FF CALIFORNIA HOUSING FUND LLC,

 

 

a Delaware limited liability company

 

 

Its:

Manager

 

 

 

 

 

 

By:

FF PROPERTIES, INC.,

 

 

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Gino A. Barra

 

 

 

 

Gino A. Barra

 

 

 

 

Vice President

 

 

“ASSIGNEE”:

 

 

 

BEHRINGER HARVARD NOHO, LLC, a Delaware

 

limited liability company

 

 

 

By:

/s/ Mark T. Alfieri

 

 

 

 

Print:

Mark T. Alfieri

 

 

 

 

Title:

COO

 

 

[Signatures continue on the following page.]

 

--------------------------------------------------------------------------------


 

The State of Texas

§

 

 

§

 

County of Dallas

§

 

 

BEFORE ME, the undersigned authority, on this day personally appeared Mark T.
Alfieri, Chief Operating Officer, of Behringer Harvard NOHO, LLC, a Delaware
limited liability company, known to me to be the person whose name is subscribed
to the foregoing instrument, and acknowledged to me that he executed the same
for the purposes and consideration therein expressed, in the capacity therein
stated, and as the act and deed of said limited liability company.

 

GIVEN UNDER MY HAND AND SEAL OF OFFICE, this the 14th day of September, 2009.

 

 

 

 

/s/ Linda K. Perkins

 

 

Notary Public

 

 

Linda K. Perkins

 

 

 

 

 

 

 

 

Seal:

[g311571li05i001.jpg]

 

--------------------------------------------------------------------------------


 

CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENT

 

State of California

 

County of San Diego

 

On September 15, 2009 before me, Shannyn Daye Henkel, Notary Public,

Date

Here insert Name and Title of the Officer

 

personally appeared

Gino A. Barra

 

Name(s) of Signer(s)

,

 

[SEAL]

 

Place Notary Seal Above

 

who proved to me on the basis of satisfactory evidence to be the person whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his authorized capacity, and that by his signature on the
instrument the person, or the entity upon behalf of which the person acted,
executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

Signature

/s/ Shannyn Daye Henkel

 

 

Signature of Notary Public

 

 

OPTIONAL

 

Though the information below is not required by law, it may prove valuable to
persons relying on the document
and could prevent fraudulent removal and reattachment of this form to another
document.

 

Description of Attached Document

 

Title or Type of Document:

 

Document Date:

 

Number of Pages:

 

Signer(s) Other Than Named Above:

 

 

Capacity(ies) Claimed by Signer(s)

 

Signer’s Name:

 

 

 

o

Individual

 

 

o

Corporate Officer — Title(s):

 

 

 

o

Partner — o Limited o General

 

RIGHT THUMBPRINT

o

Attorney in Fact

 

OF SIGNER

o

Trustee

 

Top of thumb here

o

Guardian or Conservator

 

 

o

Other:

 

 

 

 

 

 

 

Signer Is Representing:

 

 

 

 

 

 

 

 

 

 

 

 

 

Signer’s Name:

 

 

 

o

Individual

 

 

o

Corporate Officer — Title(s):

 

 

 

o

Partner — o Limited o General

 

RIGHT THUMBPRINT

o

Attorney in Fact

 

OF SIGNER

o

Trustee

 

Top of thumb here

o

Guardian or Conservator

 

 

o

Other:

 

 

 

 

 

 

 

Signer Is Representing:

 

 

 

 

 

 

 

 

 

 

© 2007 National Notary Association · 9350 De Soto Ave., P.O. Box 2402 ·
Chatsworth, CA 91313-2402 · www.NationalNotary.org Item # 5907 Reorder: Call
Toll-Free 1-800-876-6827

 

--------------------------------------------------------------------------------


 

“THE CRA/LA”

 

THE COMMUNITY REDEVELOPMENT AGENCY OF

 

THE CITY OF LOS ANGELES, a public body, corporate and

 

politic

 

 

 

 

 

 

 

By:

/s/ Authorized Signatory

 

Print:

Authorized Signatory

 

Its:

Regional Administrator

 

 

 

APPROVED AS TO FORM:

 

CARMEN A. TRUTANICH,

CITY ATTORNEY

 

 

By:

/s/ Authorized Signatory 9/14/09

 

 

Assistant/Deputy City Attorney

 

 

 

APPROVED AS TO FORM:

 

 

By:

/s/ Authorized Signatory

 

 

Agency Special Counsel

 

 

--------------------------------------------------------------------------------


 

CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENT

 

STATE OF CALIFORNIA

 

COUNTY OF Los Angeles

 

On September 15, 2009 before me, Shannyn Daye Henkel, Notary Public

 

Name and Title of the Officer e.g. “JANE DOE, NOTARY PUBLIC”

 

 

personally appeared

Margarita Hernandez Escontrias

 

Name(s) of Signer(s)

 

who proved to me on the basis of satisfactory evidence to be the person whose
name is subscribed to the within instrument and acknowledged to me that she
executed the same in her authorized capacity, and that by her signature on the
instrument the person, or the entity upon behalf of which the person acted,
executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct

 

 

WITNESS my hand and official seal.

 

 

 

 

 

 

 

 

/s/ Shannyn Daye Henkel

 

 

SIGNATURE OF NOTARY

 

 

 

 

 

 

 

 

[SEAL]

 

 

 

-OPTIONAL SECTION-

CAPACITY CLAIMED BY SIGNER

 

Though statute does not require the Notary to fill in the date below, doing so
may prove invaluable to persons relying on the document.

 

o INDIVIDUAL

 

o CORPORATE OFFICER(s)

 

 

TITLE(s)

 

o PARTNERS(S

o LIMITED

o GENERAL

 

 

 

o ATTORNEY-IN-FACT

 

 

 

o TRUSTEE(S)

 

 

 

o GUARDIAN/CONSERVATOR

 

 

 

o OTHER:

 

 

 

 

SIGNER IS REPRESENTING

NAME OF PERSON(S) OR ENTITY(IES)

 

 

OPTIONAL SECTION

 

THIS CERTIFICATE MUST BE ATTACHED TO THE DOCUMENT DESCRIBED AT RIGHT:

 

Title or Type of Document:                                              .

 

 

 

 

 

Number of Pages:      Date of Document:                        .

Though the data requested here is not required by law, it could

 

 

prevent fraudulent reattachment of this form.

 

Signer(s) Other Than Named Above:

 

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

Assigned Interests and Assumed Liabilities

 

(See Attached)

 

--------------------------------------------------------------------------------


 

EXHIBIT “B” TO SUBAREA “A” PARTIAL ASSIGNMENT OF OWNER
PARTICIPATION AGREEMENT AND CONSENT TO ASSIGNMENT

 

Supplementary Comments to Assigned Interests

 

The Assigned Interests and Assumed Obligations shall include any and all rights,
duties and obligations of the Developer under those Sections of the OPA and
those Paragraphs of that certain First Letter Agreement and the Second Letter
Agreement, but only to the extent said Sections relate to, apply to, or involve
the ownership, operation and maintenance of Subarea A and the Subarea A
Improvements:

 

102(a)

 

 

103.1

 

Assumed only to the extent necessary to confirm the Agency’s right to
pre-approve tenants pursuant to Section 103.1 of the OPA shall not apply to
residential tenants of Subarea A.

103.1(a)

 

Assumed only to the extent necessary to confirm construction of 438 units and
associated parking allowed.

103.1(e)(l)

 

 

103.1(e)(4)

 

See also Section 6 of the Second Implementation Agreement. Assignor assigns to
Assignee the unpaid Housing Subsidy for Subarea A payable to the Developer by
the Agency, which has been calculated by the Agency to be $1,988,276.24 per
annum in accordance with the calculations set forth in Section 103.1(e)(4). The
Housing Subsidy is separately performed for Subareas A and B-2. The annual
payments of the Housing Subsidy are scheduled to terminate at the end of Agency
Fiscal Year 2028-2029.

104

 

 

105

 

 

106

 

 

106.2

 

 

Article 2

 

 

302

 

 

308.1

 

Assumed only to the extent necessary to confirm the representations and
warranties and assume the obligations of Developer under the second, third and
fourth paragraphs only of Section 308.1 of the OPA which relate solely to the
Assignee Property from and after the Effective Date, shall be deemed to have
been made and assumed by Assignee only after

 

4

--------------------------------------------------------------------------------


 

 

 

the Effective Date, and Assignor shall have no responsibility or liability
therefore, except to the extent Assignor made any such representations and
warranties or assumed any such obligations before the Effective Date for which
Assignor shall remain solely liable. Further, only to the extent it is
applicable, Assignee shall assume only (i) the right to the Agency’s
reimbursement obligation in the fifth paragraph of Section 308.1, as it relates
to the Assignee Property and (ii) the remainder of the fifth paragraph of
Section 308.1 only in the event of construction by Assignee on the Assignee
Property after the Effective Date.

308.2

 

 

316.1

 

 

318.5

 

 

319

 

Assumed only to the extent necessary to confirm the Release of Construction
Covenants is conclusive evidence of the satisfactory Completion of the
construction for Subarea A and the termination of all construction covenants.

509

 

Assumed only to the extent necessary to confirm that the representations and
warranties of Developer under Section 509 of the OPA which relate only to the
use and operation of the Assignee Property by the Assignee from and after the
date of this Agreement, shall be deemed to have been made by Assignee only after
the date of this Agreement, and Assignor shall have no responsibility or
liability therefore, except for representations and warranties made by Assignor
prior to the date of this Agreement for which Assignee shall have no
responsibility or liability.

601.2

 

Assumed only to the extent necessary to confirm that the Agency has certified
the Project Costs which pertain to the annual return shortfall and annual agency
participation payments.

602

 

 

603

 

 

605.1

 

 

605.2

 

 

605.3

 

 

605.4

 

 

702.7

 

 

 

--------------------------------------------------------------------------------


 

801.1.2

 

Assumed only to the extent it applies to the operation and use of the Assignee
Property from and after the date of this Agreement.

801.1.5

 

 

801.1.6

 

 

801.1.8

 

Assumed only to the extent necessary to confirm that a coordinated Signage Plan
may be independently prepared and implemented for Subarea A, on the one hand,
and Subareas B and C, on the other hand.

801.1.10

 

 

801.1.11

 

 

801.1.12

 

 

801.1.14

 

 

801.2

 

 

802

 

 

803.1

 

 

803.2

 

 

804.2

 

 

1001.1

 

 

1001.2

 

 

1002

 

 

1002.1

 

 

1002.2

 

 

1101 through 1109

 

 

1110

 

Assignee makes the representations and warranties in Paragraphs 1 thru 5 as of
the Effective Date only

1111 through 1124

 

 

1126

 

 

1127

 

Assignee only assumes this section for purposes of establishing the “Date of the
Agreement”

Attachment No. 2

 

 

Attachment No. 3

 

 

Attachment No. 8

 

The payment rights from the Agency in Sections IA, IB, ID, IE, VI and VII with
respect to Subarea A are assigned to Assignee. In addition, the payment rights
under Section II with respect to the (Affordable Housing Subsidy) with respect
to the Restricted Units provided on Subarea A are assigned.

Attachment No. 10

 

 

First Implementation Agreement

 

 

l.a

 

 

 

--------------------------------------------------------------------------------


 

2.a

 

 

 

 

 

Second Implementation Agreement

 

 

1

 

 

2

 

 

6

 

See 103. l(e)(4), above. Assignor assigns to Assignee the unpaid Housing Subsidy
for Subarea A payable to the Developer by the Agency, which has been calculated
by the Agency to be $1,988,276.24 per annum in accordance with the calculations
set forth in Section 103.1(e)(4). The Housing Subsidy is separately performed
for Subareas A and B-2. The annual payments of the Housing Subsidy are scheduled
to terminate at the end of Agency Fiscal Year 2028-2029.

17

 

Assignee only assumes the rights to the credit allocated to Subarea A.

22

 

Assignee only assumes the rights to the payments and credits under Sections
1.A.2, 1.A.3, and l.B as allocated to Subarea A.

23

 

Assignee only assumes the rights to the credit allocated to Sublease A.

24

 

 

First Letter Agreement

 

 

6

 

 

7

 

 

9

 

 

10

 

 

Second Letter Agreement

 

 

 

Except as otherwise expressly provided in this Agreement including, without
limitation, Sections 4.6 and 4.7, Assignee acknowledges that it is acquiring the
Property subject to the following covenants and restrictions:

 

1. Agreement Containing Covenants Affecting Real Property (Affordability
Covenants) by and between SF NO HO, LLC and The Community Redevelopment Agency
of the City of Los Angeles dated December 18, 2003 and recorded against the
Property on December 23, 2003 as Instrument No. 03-3851364.

 

2. Grant Deed from The Community Redevelopment Agency of the City of Los Angeles
to SF No Ho, LLC dated December 19, 2003 and recorded against the Property on
December 23, 2003

 

--------------------------------------------------------------------------------


 

as Instrument No. 03-3851362.

 

3. Agreement Containing Covenants Affecting Real Property by and between the
Community Redevelopment Agency of the City of Los Angeles and SF No Ho, LLC
dated December 19, 2003, recorded against the Property on December 23, 2003 as
Instrument No. 03-3851365.

 

--------------------------------------------------------------------------------


 

EXHIBIT “C” TO SUBAREA “A” PARTIAL ASSIGNMENT OF OWNER PARTICIPATION
AGREEMENT AND CONSENT TO ASSIGNMENT

 

Retained Obligations

 

101

 

 

103.2

 

 

107

 

 

301

 

 

303

 

 

303.1

 

 

303.2

 

 

303.3

 

 

303.4

 

 

303.5

 

 

303.6

 

 

304

 

 

305

 

 

306

 

 

306.1

 

 

306.2

 

 

306.3

 

 

306.4

 

 

306.5

 

 

307

 

 

308.1

 

Paragraphs 1 and 6 only

309

 

 

310.1

 

 

310.2

 

 

312

 

 

313

 

 

314

 

 

315

 

 

317

 

 

318

 

 

318.1

 

 

318.2

 

 

 

1

--------------------------------------------------------------------------------


 

318.2.1

 

318.2.2

 

318.2.3

 

318.2.4

 

318.3

 

318.4

 

401.2

 

401.3

 

406.2

 

601.1

 

701

 

702.1

 

702.2

 

702.3

 

702.5

 

702.6

 

703.1

 

703.2

 

703.3

 

703.4

 

703.5

 

801.1.1

 

801.1.7

 

801.1.9

 

801.1.13

 

804.1

 

1002.3

 

1003.1

 

1004

 

1004.1

 

1004.2

 

1004.3

 

1004.4

 

1005

 

1125

 

 

2

--------------------------------------------------------------------------------


 

Attachment No. 7

 

 

Attachment No. 9

 

 

Attachment No. 11

 

 

Attachment No. 12

 

 

 

 

 

First Implementation Agreement

 

 

3

 

 

4

 

 

 

 

 

Second Implementation Agreement

 

 

7

 

Assignee retains only the obligations in the first paragraph which were assumed
by Assignor

9

 

 

10

 

 

11

 

See Section 310.1.

12

 

 

13

 

 

16

 

 

18

 

 

19

 

 

21

 

 

 

 

 

Letter Agreement

 

 

5

 

 

8

 

 

9

 

 

 

3

--------------------------------------------------------------------------------